 



Exhibit 10.1
Execution Copy
 
 
 
REGISTRATION RIGHTS AGREEMENT
by and between
PENSON WORLDWIDE, INC.
and
SCHONFELD SECURITIES, LLC
dated as of November 20, 2006
 
 
 

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
          THIS REGISTRATION RIGHTS AGREEMENT (“Agreement”) is made as of the
20th day of November, 2006, by and between Penson Worldwide, Inc., a Delaware
corporation (the “Company”), and Schonfeld Securities, LLC, a New York limited
liability company (the “Investor”).
RECITALS
          WHEREAS, SAI Holdings, Inc., a subsidiary of the Company, and the
Investor are parties to the Asset Purchase Agreement; and
          WHEREAS, in order to induce the Investor to enter into the Asset
Purchase Agreement, the Investor and the Company hereby agree that this
Agreement shall govern the rights of the Investor to cause the Company to
register shares of Common Stock issuable to the Investor pursuant to the Asset
Purchase Agreement, and shall govern certain other matters as set forth in this
Agreement;
          NOW, THEREFORE, the parties hereby agree as follows:
     1. Definitions. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Asset Purchase Agreement. For purposes of
this Agreement:
          1.1 “Asset Purchase Agreement” means that certain Asset Purchase
Agreement by and between SAI Holdings, Inc., a Texas corporation and subsidiary
of the Company, and Schonfeld Securities, LLC, a New York limited liability
company, dated as of the date hereof.
          1.2 “Common Stock” means shares of the Company’s common stock, par
value $0.01 per share.
          1.3 “Damages” means any loss, claim, damage, or liability (joint or
several) to which a party hereto may become subject under the Securities Act,
the Exchange Act, or other federal or state law, insofar as such loss, claim,
damage, or liability (or any action in respect thereof) arises out of or is
based upon: (i) any untrue statement or alleged untrue statement of a material
fact contained in any registration statement of the Company, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto; (ii) an omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by any other
party hereto of the Securities Act, the Exchange Act, any state securities law,
or any rule or regulation promulgated under the Securities Act, the Exchange
Act, or any state securities law.
          1.4 “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
          1.5 “Excluded Registration” means a registration relating either to
the sale of securities to employees of the Company pursuant to a stock option,
stock purchase, or similar

 



--------------------------------------------------------------------------------



 



plan or an SEC Rule 145 transaction; a registration on any form that does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of the Registrable Securities; or
a registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered.
          1.6 “Form S-3” means such form under the Securities Act as in effect
on the date hereof or any registration form under the Securities Act
subsequently adopted by the SEC that permits incorporation of substantial
information by reference to other documents filed by the Company with the SEC.
          1.7 “GAAP” means generally accepted accounting principles in the
United States.
          1.8 “IPO” means the Company’s first underwritten public offering of
its Common Stock under the Securities Act, the closing of which occurred on
May 22, 2006.
          1.9 “Person” means any individual, corporation, partnership, trust,
limited liability company, association or other entity.
          1.10 “Register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
ordering of effectiveness of such registration statement or document.
          1.11 “Registrable Securities” means the Common Stock issuable or
issued to Schonfeld Securities, LLC (or to Schonfeld Group Holdings LLC as its
designee as permitted pursuant to the terms of the Asset Purchase Agreement)
pursuant to the Asset Purchase Agreement and any shares of Common Stock
hereinafter acquired by Schonfeld Securities, LLC (or by Schonfeld Group
Holdings LLC as its designee) from the Company (including by way of a stock
dividend, stock split or other distribution or in connection with a combination
of shares, recapitalization, subdivision, combination, merger, consolidation,
restructuring or other reorganization); excluding in all cases, however, any
Registrable Securities for which registration rights have terminated pursuant to
Section 3 of this Agreement; provided, however, that the shares of Common Stock
issuable or issued to Schonfeld Securities, LLC (or to Schonfeld Group Holdings
LLC as its designee) by the Company shall only be treated as Registrable
Securities if and so long as they have not been sold to or through a broker or
dealer or underwriter in a public distribution or otherwise pursuant to an
effective Registration Statement.
          1.12 “Registrable Securities then outstanding” means the number of
shares determined by adding the Common Stock outstanding and the Common Stock
issuable pursuant to then exercisable or convertible securities that are
Registrable Securities.
          1.13 “SEC” means the Securities and Exchange Commission.
          1.14 “SEC Rule 144” means Rule 144 promulgated by the SEC under the
Securities Act.

 



--------------------------------------------------------------------------------



 



          1.15 “SEC Rule 145” means Rule 145 promulgated by the SEC under the
Securities Act.
          1.16 “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
          1.17 “Selling Expenses” means all underwriting discounts, selling
commissions, and stock transfer taxes applicable to the sale of Registrable
Securities.
          1.18 “Term” means the shorter of (i) the ten (10) year period
following the final Conversion Date, and (ii) the termination of a Clearing
Agreement between PFSI and any of Schonfeld & Company LLC, Opus Trading Fund
LLC, Quantitative Trading Strategies LLC and Wheatley Capital Series Fund LLC if
such termination is due to an uncured breach by any such Introducing Broker of
its Clearing Agreement.
          1.19 For all purposes of this Agreement, the term “Investor” shall
mean Schonfeld Securities, LLC, any person or entity designated by Schonfeld
Securities, LLC to be issued the Common Stock pursuant to the Asset Purchase
Agreement and any person or entity to whom Schonfeld Securities, LLC or any such
designee transfer the shares of Common Stock.
     2. Registration Rights. The Company covenants and agrees as follows:
          2.1 Demand Registration.
               (a) If at any time after December 15, 2006, the Company receives
a request from the Investor that the Company effect a registration of the
Registrable Securities for an anticipated aggregate offering price, net of
Selling Expenses, in excess of $15 million, then the Company shall as soon as
practicable, and in any event within sixty (60) days after the date such request
is given by the Investor, file a registration statement under the Securities Act
covering all Registrable Securities that the Investor requested to be
registered, subject to the limitations of Section 2.1(b).
               (b) Notwithstanding the foregoing obligations, if the Company
furnishes to the Investor a certificate signed by the Company’s chief executive
officer stating that in the good faith judgment of the Company’s Board of
Directors it would be materially detrimental to the Company and its stockholders
for such registration statement to be filed and it is therefore necessary to
defer the filing of such registration statement, then the Company shall have the
right to defer taking action with respect to such filing, and any time periods
with respect to filing or effectiveness thereof shall be tolled correspondingly,
for a period of not more than six (6) months after the request of the Investor
is given; provided, however, that the Company may not invoke this right more
than once in any twelve (12) month period.
               (c) The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to this Section 2.1: (i) during the
period that is sixty (60) days before the Company’s good faith estimate of the
date of filing of, and ending on a date that is one hundred eighty (180) days
after the effective date of, a Company-initiated registration, provided, that
the Company is using good faith commercially reasonable efforts to cause such
registration statement to become effective; (ii) after the Company has effected
two

 



--------------------------------------------------------------------------------



 



registrations upon the demand of the Investor; or (iii) unless the Company is
then eligible to file such registration on Form S-3. A registration shall not be
counted as “effected” for purposes of this Section 2.1 until such time as the
applicable registration statement has been declared effective by the SEC, unless
the Investor withdraws its request for such registration after a registration
statement pertaining to such request has been filed with the SEC, in which case
such withdrawn registration statement shall be counted as “effected” for
purposes of this Section 2.1.
          2.2 Company Registration.
               (a) If at any time or times, the Company proposes to register
(including, for this purpose, a registration effected by the Company for
stockholders other than the Investor) any of its stock or other securities under
the Securities Act in connection with the public offering of such securities
solely for cash (other than an Excluded Registration), the Company shall, at
such time, promptly (but not later than sixty (60) days prior to the anticipated
initial filing date) give the Investor written notice of such registration. Upon
the request of the Investor given within twenty (20) days after such notice is
given by the Company, the Company shall determine in good faith whether or not
to register all or any part of the Registrable Securities that the Investor has
requested to be included in such registration. All expenses incurred in
connection with registrations, filings, or qualifications pursuant to this
Section 2.2, including all registration, filing, qualification, printers’ and
accounting fees, and fees and disbursements of counsel for the Company, shall be
borne and paid by the Company; provided, however, that should the Investor
participate in such offering, the Investor shall bear and pay its pro rata share
of all Selling Expenses incurred relating to the Registrable Securities
registered in addition to any and all fees and disbursements of any counsel or
other professionals retained by the Investor related to such offering.
               (b) The Company shall have the right in its sole discretion to
terminate or withdraw any registration initiated by it under this Section 2.2
before the effective date of such registration, whether or not the Investor has
elected to include Registrable Securities in such registration. The expenses of
such withdrawn registration shall be borne by the Company. Notwithstanding the
foregoing, if the Company’s decision to terminate or withdraw a registration
initiated by it is primarily based upon the anticipated offering price of the
securities to be sold by the Company, then upon the request of the Investor, the
Company shall promptly complete any such registration for the benefit of the
Investor; provided that the Investor shall bear all expenses related thereto
that would otherwise be borne by the Company in accordance with this
Section 2.2.

 



--------------------------------------------------------------------------------



 



               (c) Notwithstanding anything herein to the contrary, the Investor
shall have the right to withdraw any or all of the Registrable Securities from
any registration filed by the Company prior to the effective date of such
registration. If the Investor withdraws or otherwise decides not to include any
or all of the Registrable Securities in any registration filed by the Company
pursuant to this Section 2.2, the Investor shall nevertheless continue to have
the right to include any Registrable Securities in any subsequent registration
or registrations as may be initiated by the Company (including any registration
effected by the Company for its own account or for stockholders other than the
Investor) with respect to offerings of its securities, all upon the terms and
conditions set forth herein.
          2.3 Underwriting Requirements.
               (a) If, pursuant to Section 2.1, the Investor intends to
distribute the Registrable Securities covered by its request by means of an
underwriting, it shall so advise the Company as a part of its request. The
underwriter will be selected by the Company and shall be reasonably acceptable
to the Investor. The Investor shall (together with the Company as provided in
Section 2.4(f)) enter into an underwriting agreement in customary form with the
managing underwriter(s) selected for such underwriting.
               (b) In connection with any offering involving an underwriting of
shares of the Company’s capital stock pursuant to Section 2.2, the Company shall
not be required to include Registrable Securities in such underwriting unless
the Investor accepts the terms of the underwriting as agreed upon between the
Company and its underwriters, and then only in such quantity as the underwriters
in their sole discretion determine will not have a material adverse effect upon
the success of the offering by the Company.
          2.4 Obligations of the Company. Whenever required under this Section 2
to effect the registration of any Registrable Securities, the Company shall,
reasonably promptly:
               (a) before filing a registration statement or prospectus included
in such registration statement or any amendments or supplements thereto,
including documents incorporated by reference after the initial filing of the
registration statement, furnish to the Investor copies of all such documents
proposed to be filed, which documents will be subject to the review of the
Investor and the Company will not file any registration statement or amendment
thereto or any prospectus or any supplement thereto (including such documents
incorporated by reference) to which the Investor shall reasonably object in
writing, provided that such written objection is based on information concerning
the Investor and sets forth in reasonable detail the basis for such objection;
               (b) prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use commercially reasonable efforts
to cause such registration statement to become and remain effective for such
period of time as may be reasonably necessary to effect the sale of such
Registrable Securities, not to exceed six (6) months;
               (c) prepare and file with the SEC such amendments and supplements
to such registration statement, and the prospectus used in connection with such
registration

 



--------------------------------------------------------------------------------



 



statement, as may be necessary to comply with the Securities Act in order to
enable the disposition of all securities covered by such registration statement
and, as requested by the Investor, if in the written opinion of counsel for the
Investor (a copy of which shall be delivered to the Company) such amendment or
supplement is required or advisable under the Securities Act in connection with
the distribution of the Registrable Securities by the Investor (provided that if
any such amendment or supplement requested by the Investor is required as a
result of information concerning the Investor not theretofore disclosed to the
Company, the Investor shall reimburse all reasonable costs and expenses of the
Company incurred in connection with the filing of such amendment or supplement);
               (d) cause the prospectus to be supplemented by any required
prospectus supplement and cause any such supplement and all related filings to
be made with the SEC as required by Rule 424 under the Securities Act and
furnish to the Investor such numbers of copies of a prospectus, including a
preliminary prospectus, as required by the Securities Act, and such other
documents as the Investor may reasonably request in order to facilitate its
disposition of Registrable Securities;
               (e) use commercially reasonable efforts to register and qualify
the securities covered by such registration statement under such other
securities or blue-sky laws of such jurisdictions as shall be reasonably
requested by the Investor; provided that the Company shall not be required to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions, unless the Company is already subject to service
in such jurisdiction and except as may be required by the Securities Act;
               (f) in the event of any underwritten public offering, enter into
and perform its obligations under an underwriting agreement, in usual and
customary form, with the managing underwriter of such offering;
               (g) notify the Investor, promptly after the Company receives
notice thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed;
               (h) after such registration statement becomes effective, promptly
notify the Investor of any request by the SEC that the Company amend or
supplement such registration statement or prospectus;
               (i) promptly notify the Investor of the happening of any event as
a result of which the registration statement or the prospectus included in such
registration statement or any supplement to the prospectus (as then in effect)
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements therein (in the case of the prospectus, in
light of the circumstances under which they were made) not misleading or, if for
any other reason it shall be necessary during such time period to amend or
supplement the registration statement or the prospectus in order to comply with
the Securities Act, whereupon, in either case, the Investor and the Company
shall each immediately cease to use such registration statement or prospectus
for any purpose;

 



--------------------------------------------------------------------------------



 



               (j) promptly notify the Investor after receiving notice of, or
obtaining knowledge of, the issuance of any stop order by the SEC suspending the
effectiveness of the registration statement or the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for that purpose, and use
commercially reasonable efforts to prevent the issuance of any stop order or to
obtain its withdrawal if any stop order should be issued;
               (k) cause all Registrable Securities registered pursuant to this
Agreement to be listed on the securities exchange on which the Common Stock of
the Company is then listed;
               (l) provide a transfer agent and registrar for all Registrable
Securities registered pursuant to this Agreement and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration; and
               (m) use commercially reasonable efforts to furnish on the date
that Registrable Securities are delivered to the underwriters for sale pursuant
to such registration (or the effective date of the registration statement, if
the registration is not underwritten): (i) an opinion dated such date of counsel
representing the Company for the purposes of such registration, addressed to the
underwriters and to the Investor, stating that such Registration Statement has
become effective under the Securities Act and that (A) to the best knowledge of
such counsel, no stop order suspending the effectiveness thereof has been issued
and no proceedings for that purpose have been instituted or are pending or
contemplated under the Securities Act, (B) the registration statement, the
related prospectus and each amendment or supplement thereof comply as to form in
all material respects with the requirements of the Securities Act (except that
such counsel need not express any opinion as to financial statements contained
therein), and (C) to such other effects as may reasonably be requested by
counsel for the underwriters or by the Investor or their respective counsel; and
(ii) a letter dated such date from the independent public accountants retained
by the Company, addressed to the underwriters and to the Investor, stating that
they are independent public accountants within the meaning of the Securities Act
and that, in the opinion of such accountants, the financial statements of the
Company included in the registration statement or the prospectus, or any
amendment or supplement thereto, comply as to form in all material respects with
the applicable accounting requirements of the Securities Act, and such letter
shall additionally cover such other financial matters (including information as
to the period ending no more than five (5) business days prior to the date of
such letter) with respect to such registration as such underwriters reasonably
may request.
          2.5 Furnish Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 2 with
respect to the Registrable Securities that the Investor shall furnish to the
Company such information regarding itself, the Registrable Securities held by
it, and the intended method of disposition of such securities as is reasonably
required to effect the registration of the Investor’s Registrable Securities.
          2.6 Expenses of Registration. Except as set forth in Section 2.2, all
reasonable expenses incurred in connection with registrations, filings, or
qualifications pursuant to this Section 2, including all Selling Expenses,
registration, filing, qualification, printers’ and

 



--------------------------------------------------------------------------------



 



accounting fees, and fees and disbursements of counsel for the Company, shall be
borne and paid by the Investor; provided, however, that should the Company elect
to allow additional parties to participate in any such offering, then all such
expenses shall be borne by the sellers in such offering pro rata to the number
of shares of Common Stock sold by each party in the offering. The Company may
request that the Investor provide a reasonable deposit of funds with the Company
in anticipation of the expenses the Company may incur in connection with any
such registration.
          2.7 Delay of Registration. The Investor shall have no right to obtain
or seek an injunction restraining or otherwise delaying any registration
pursuant to this Agreement as the result of any controversy that might arise
with respect to the interpretation or implementation of this Section 2.
          2.8 Reports Under Exchange Act. With a view to making available to the
Investor the benefits of SEC Rule 144 and any other rule or regulation of the
SEC that may at any time permit the Investor to sell securities of the Company
to the public without registration or pursuant to a registration on Form S-3,
the Company shall:
               (a) make and keep public information available, as those terms
are understood and defined in SEC Rule 144, at all times from and after the date
hereof;
               (b) use commercially reasonable efforts, including voluntarily
registering the Common Stock under Section 12 of the Exchange Act, to qualify
for registration on Form S-3 for the sale of the Registrable Securities, and
file with the SEC in a timely manner all reports and other documents required of
the Company under the Securities Act and the Exchange Act; and
               (c) furnish to the Investor, forthwith upon request (i) a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144 (at any time such Registrable Securities so qualify), the
Securities Act and the Exchange Act, or that it qualifies as a registrant whose
securities may be resold pursuant to Form S-3 (at any time after the Company so
qualifies); (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company; and
(iii) such other information as may be reasonably requested in availing the
Investor of any rule or regulation of the SEC that permits the selling of any
such securities without registration or pursuant to such Form S-3 (at any time
after the Company so qualifies to use such form).
     3. Termination of Registration Rights. The right of the Investor to request
registration or inclusion of Registrable Securities in any registration pursuant
to Section 2.1 or Section 2.2, shall terminate upon the earliest of:
               (a) the expiration of the Term; or
               (b) such time as, after the four-year anniversary of the last
Conversion Date, the Investor shall no longer hold (x) at least five percent
(5.0%) of the Common Stock, as measured on a fully-diluted basis, or
(y) Registrable Securities with a fair market value in excess of $15 million.

 



--------------------------------------------------------------------------------



 



     4. Confidential Information. The Investor agrees to keep confidential and
will not disclose, divulge, or use for any purpose (other than to monitor its
investment in the Company) any confidential information obtained from the
Company pursuant to the terms of this Agreement (including notice of the
Company’s intention to file a registration statement), unless such confidential
information (a) is known or becomes known to the public in general (other than
as a result of a breach of this Section 4 by the Investor), (b) is or has been
independently developed or conceived by the Investor without use of the
Company’s confidential information, or (c) is or has been made known or
disclosed to the Investor by a third party without a breach of any obligation of
confidentiality such third party may have to the Company; provided, however,
that the Investor may disclose confidential information: (i) to its attorneys,
accountants, consultants and other professionals to the extent necessary to
obtain their services in connection with monitoring its investment in the
Company; (ii) to any prospective purchaser of any Registrable Securities from
the Investor, if such prospective purchaser agrees to be bound by the provisions
of this Section 4; provided, that in no event shall the Investor provide such
information to any third party engaged in, or anticipating engagement in, a
Competitive Business: (iii) to any Affiliate, partner, member, stockholder, or
wholly owned subsidiary of the Investor in the ordinary course of business,
provided that the Investor informs such Person that such information is
confidential and directs such Person to maintain the confidentiality of such
information; and/or (iv) as may otherwise be required by law, provided that the
Investor promptly notifies the Company of such disclosure and takes reasonable
steps to minimize the extent of any such required disclosure.
     5. Miscellaneous.
          5.1 Governing Law; Jurisdiction; Waiver of Jury Trial.
               (i) This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
its principles of conflicts of laws.
               (ii) To the fullest extent permitted by applicable law, each
party hereto (a) agrees that any claim, action or proceeding by such party
seeking any relief whatsoever arising out of, or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in any state
or federal court of competent jurisdiction sitting in New York County in the
State of New York or Dallas County in the State of Texas, depending upon the
location of the principal office of the initial defendant, and not in any other
state or federal court in the United States of America or any court in any other
country, (b) agrees to submit to the exclusive jurisdiction of such courts
described in clause (a) for purposes of all legal proceedings arising out of, or
in connection with, this Agreement or the transactions contemplated hereby,
(c) waives and agrees not to assert any objection that it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
or any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum, and (d) agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law.

 



--------------------------------------------------------------------------------



 



               (iii) EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS AND FOR ANY COUNTERCLAIM RELATING THERETO.
          5.2 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          5.3 Titles and Subtitles. The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement.
          5.4 Notices. All notices, requests, and other communications given or
made pursuant to this Agreement shall be in writing and shall be deemed
effectively given (i) upon personal delivery to the party to be notified;
(ii) when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient, and if not so confirmed, then on the next
business day; (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (iv) one (1) day
after deposit with a nationally recognized overnight courier, specifying
next-day delivery, with written verification of receipt. All communications
shall be sent to the respective parties at their addresses as set forth in the
Asset Purchase Agreement, or to such email address, facsimile number, or address
as subsequently modified by written notice given in accordance with this
Section 5.4.
          5.5 Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance, and either retroactively or prospectively) only
with the written consent of the Company and the Investor. No waivers of or
exceptions to any term, condition, or provision of this Agreement, in any one or
more instances, shall be deemed to be or construed as a further or continuing
waiver of any such term, condition, or provision.
          5.6 Severability. In case any one or more of the provisions contained
in this Agreement is for any reason held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Agreement, and such invalid, illegal, or
unenforceable provision shall be reformed and construed so that it will be
valid, legal, and enforceable to the maximum extent permitted by law.
          5.7 Entire Agreement. This Agreement, together with the Asset Purchase
Agreement (including any Schedules and Exhibits hereto and/or thereto) and the
Ancillary Agreements constitutes the full and entire understanding and agreement
between the parties with respect to the subject matter hereof, and any other
written or oral agreement relating to the subject matter hereof existing between
the parties is expressly canceled.
          5.8 Assignment. This Agreement shall be binding upon all successors,
assigns or transferees of both parties hereto, irrespective of any change with
regard to the name of or the personnel of the Company or the Investor. No
assignment of this Agreement by the Investor

 



--------------------------------------------------------------------------------



 



shall be valid unless the Company consents to such an assignment in writing,
provided that such consent shall not be unreasonably withheld or delayed.
          5.9 Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power, or remedy of such nonbreaching or nondefaulting party, nor shall it be
construed to be a waiver of or acquiescence to any such breach or default, or to
any similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. All remedies, whether under this Agreement
or by law or otherwise afforded to any party, shall be cumulative and not
alternative.
          5.10 Indemnification.
               (a) To the fullest extent permitted by Law, the Company will
indemnify, defend and hold harmless the Investor, and each Person, if any, who
controls the Investor within the meaning of the Securities Act or the Exchange
Act, against any Losses to which the Investor or any such controlling Person may
become subject under the Securities Act, the Exchange Act, or otherwise, insofar
as such Losses (or proceedings in respect thereof) arise out of or are based
upon any of the following statements, omissions or violations (collectively, a
“Violation”): (i) any untrue statement or alleged untrue statement of a material
fact contained in a registration statement, including any prospectus prospectus
contained therein or any amendments or supplements thereto, (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, or any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act, or any state securities law; and the
Company will pay to the Investor or such controlling Person any legal or other
expenses reasonably incurred in connection with investigating or defending
against any such Losses or proceedings; provided, however, that the indemnity
obligation contained in this Section 5.10(a) shall not apply to amounts paid in
settlement of any such Losses or proceedings if such settlement is effected
without the consent of the Company (which consent shall not be unreasonably
withheld, conditioned or delayed), nor shall the Company be liable in any such
case for any such Losses or proceedings to which the Investor or such
controlling Person may become subject to the extent that it arises out of or is
based upon a Violation that occurs in reliance upon and in conformity with
written information furnished expressly for use in connection with such
registration by the Investor or such controlling Person.
               (b) To the fullest extent permitted by Law, the Investor will
indemnify, defend and hold harmless the Company and any underwriter against any
Losses to which the Company and any underwriter may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
proceedings in respect thereof) arise out of or are based upon any Violation, in
each case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in conformity with written information furnished by the
Investor expressly for use in connection with such registration; and the
Investor will pay any legal or other expenses reasonably incurred by the Company
and any underwriter in connection with investigating or defending against any
such Losses or proceedings; provided, however, that

 



--------------------------------------------------------------------------------



 



(i) the indemnity obligation contained in this Section 5.10(b) shall not apply
to amounts paid in settlement of any such Losses or proceedings if such
settlement is effected without the written consent of the Investor (unless such
settlement includes an unconditional release of the Investor from all Losses on
claims that are the subject matter of any related proceeding), which consent
shall not be unreasonably withheld, conditioned or delayed; and (ii) in no event
shall any indemnity under this Section 5.10(b) exceed the net proceeds from the
registration actually received by the Investor.
          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

         
 
  PENSON WORLDWIDE, INC.    
 
       
By:
  /s/ Philip A. Pendergraft    
Name:
  Philip A. Pendergraft    
Title:
  Chief Executive Officer    
Address:
  1700 Pacific Avenue, Suite 1400    
 
  Dallas, TX 75201    
 
       
 
  SCHONFELD SECURITIES, LLC    
 
       
By:
  SCHONFELD GROUP HOLDINGS LLC    
 
  Manager    
 
       
By:
  /s/ Steven B. Schonfeld    
Name:
  Steven B. Schonfeld    
Title:
  Chief Executive Officer    
Address:
  One Jericho Plaza, Jericho, New York 11753    
 
       
With a copy to:
  Berkowitz, Trager & Trager, LLC
275 Madison Avenue – 36th Floor
New York, New York 10016
Attn.: Steven T. Gersh, Esq.    

 